   Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 1 of 50




Knight First Amend. Inst. at Columbia Univ. v.
Dep’t of Homeland Sec.
No. 1:17-cv-00548-TSC

Defendants’ Motion for Summary Judgment

Ex. B
     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 2 of 50




 1
 2                           IN THE UNITED STATES DISTRICT COURT

 3                                FOR THE DISTRICT OF COLUMBIA

 4
      KNIGHT FIRST AMENDMENT
 5    INSTITUTE AT COLUMBIA
      UNIVERSITY,
 6
 7    Plaintiff,

 8                           v.

 9    UNITED STATES DEPARTMENT OF
      HOMELAND SECURITY
10                                                       No. 1:17-CV-00548-TSC
      and
11                                                       DECLARATION OF JAMES V.M.L.
      UNITED STATES IMMIGRATION AND                      HOLZER IN SUPPORT OF
12    CUSTOMS ENFORCEMENT                                DEFENDANTS’ MOTION FOR
                                                         SUMMARY JUDGMENT
13        Defendants.
14
15            I, James V.M.L. Holzer, pursuant to 28 U.S.C. § 1746, hereby declare as follows:
16   1.       I am the Deputy Chief Privacy and Freedom of Information Act (“FOIA”) Officer for the
17
     United States Department of Homeland Security (“DHS” or “Department”) Privacy Office
18
     (“PRIV”).
19
     2.       I have been employed by DHS PRIV in this capacity since May of 2016. Previously I
20
     served as the Director of the Office of Government Information Services within the National
21
     Archives and Records Administration, and prior to that I served as the Senior Director of FOIA
22
     operations for DHS.
23
     3.       As the Deputy Chief FOIA Officer, I am the DHS official responsible for implementing
24
25   FOIA policy across DHS and responding to requests for records made under the FOIA, 5 U.S.C.

26   § 552, the Privacy Act, 5 U.S.C. §552a, and other applicable records access provisions.

27   4.       Through the exercise of my official duties, I have become familiar with Plaintiff’s FOIA

28   request and request for expedited processing dated March 15, 2017. ECF No. 1-1. I am also




                                                     1
     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 3 of 50




 1   familiar with this litigation and have read a copy of Plaintiff’s Complaint for Injunctive Relief
 2   filed on March 27, 2017, ECF No. 1, and Plaintiff’s Amended Complaint for Injunctive Relief
 3   filed on April 19, 2017. ECF No. 10.
 4   5.     I make the following statements based upon my personal knowledge, my coordination with
 5   relevant FOIA personnel responsible for processing the subject request, and information furnished
 6
     to me in the course of my official duties.
 7
     ORGANIZATION OF THE DEPARTMENT
 8
     6.     DHS is responsible for counterterrorism, cybersecurity, aviation security, border security,
 9
     port security, maritime security, the administration and enforcement of immigration laws,
10
     protection of national leaders, protection of critical infrastructure, detection of and protection
11
     against chemical, biological and nuclear threats to the homeland, and responding to disasters.
12
     7.     United States Immigration and Customs Enforcement (“ICE”), an operational component
13
     of DHS, enforces federal laws governing border control, customs, trade, and immigration to
14
15   promote homeland security and public safety.

16   8.     United States Customs and Border Protection (“CBP”), an operational component of DHS,

17   is one of the world’s largest law enforcement organizations and is charged with keeping terrorists

18   and their weapons out of the United States while facilitating lawful international travel and trade.
19   9.     DHS is an agency within the Executive Branch of the federal government.
20   ORGANIZATION OF THE OFFICE FOR CIVIL RIGHTS AND CIVIL LIBERTIES
21   10.    Within the DHS Office of the Secretary, the Office for Civil Rights and Civil Liberties
22   (“CRCL”) is responsible for:
23          a.      promoting respect for civil rights and civil liberties in policy development and
24
     implementation by advising Department leadership and personnel and state and local partners;
25
            b.      communicating with individuals and communities whose civil rights and civil
26
     liberties may be affected by Department activities, informing them about policies and avenues of
27
28



                                                      2
     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 4 of 50




 1   remedy, and promoting appropriate attention within the Department to their experiences and
 2   concerns;
 3           c.      investigating and resolving civil rights and civil liberties complaints filed by the
 4   public regarding Department policies or activities, or actions taken by Department personnel; and,
 5           d.      leading the Department’s equal employment opportunity programs and promoting
 6
     workforce diversity and merit system principles.
 7
     11.     CRCL is comprised of a Programs and Compliance Division and an Equal Employment
 8
     Opportunity and Diversity Division.       Within the Programs and Compliance Division, the
 9
     Compliance Branch investigates complaints from the public alleging violations of civil rights and
10
     civil liberties in DHS activities.
11
     12.     When CRCL determines that a complaint from the public warrants investigation, CRCL
12
     either refers the complaint to the relevant DHS operational component for investigation or retains
13
     the complaint and conducts its own investigation.
14
15   13.     In the case of referred complaints, upon completion of a factual investigation, the

16   operational component issues a report of investigation. CRCL reviews the report of investigation

17   and determines whether additional investigative efforts are warranted and/or whether CRCL will

18   issue a recommendation memorandum to the operational component.
19   14.     In the case of retained complaints, CRCL requests information from the appropriate
20   operational component and conducts its own factual investigation. Retained cases may be subject
21   to a full investigation or a “short-form” resolution.       The short-form complaint processing
22   procedure facilitates the expeditious resolution of urgent allegations that are narrowly focused and
23   require limited investigation.
24
     DESCRIPTION OF RECORDS
25
     15.     Between December 1, 2017, and May 10, 2019, DHS released 3,289 pages of records in
26
     response to Plaintiff’s FOIA request. As detailed in the Vaughn index, attached hereto as Exhibit
27
     A, DHS withheld information pursuant to 5 U.S.C. § 552 (b)(5), (b)(6), (b)(7)(C), and (b)(7)(E).
28



                                                      3
     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 5 of 50




 1   16.       Based on representations made by Plaintiff’s counsel via email on October 25, 2019, the
 2   scope of this declaration is limited to the redactions made under the FOIA.
 3   17.       DHS did not redact information pursuant to 5 U.S.C. § 552 (b)(3).
 4   18.       The DHS produced records included the following types of records: email
 5   communications; written correspondence; multiple draft versions of an impact assessment;
 6
     comment matrices; training materials; informal employee notations; employee progress reports;
 7
     memoranda; briefing materials; complaints received from private citizens; correspondence
 8
     between DHS and private citizens; and agency forms and applications.
 9
     RECORDS WITHHELD UNDER 5 U.S.C. § 552 (b)(5)
10
     19.       5 U.S.C. § 552 (b)(5) protects “inter-agency or intra-agency memorandums or letters which
11
     would not be available by law to a party other than an agency in litigation with the agency,
12
     provided that the deliberative process privilege shall not apply to records created 25 years or more
13
     before the date on which the records were requested.”
14
15   20.       All DHS records released in connection with this litigation are less than 25 years old.

16   21.       From the records described in paragraph 18, DHS withheld certain information under the

17   deliberative process privilege, the attorney work-product privilege, and the attorney-client

18   privilege.
19   22.       Broadly speaking, the deliberative process privilege was applied to records that were
20   created during the agency process of assessing and evaluating current policies and procedures and
21   exploring future policies and procedures associated with the search of electronic devices at the
22   border.
23   23.       By way of example, DHS redacted employee discussions involving the drafting of an
24
     impact assessment, discussions regarding data sampling methodologies and data analysis
25
     interpretation, draft memoranda to the Secretary, study proposals, draft impact assessments,
26
     comment matrices, CRCL recommendations to the Secretary, draft training materials,
27
28



                                                        4
     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 6 of 50




 1   investigation strategies, policy evaluation discussions, and draft response letters to members of the
 2   public.
 3   24.       DHS redacted those portions of the records containing the subjective observations,
 4   opinions, suggestions, and recommendations of CRCL and DHS employees on the topic of
 5   searches of electronic devices at the border.
 6
     25.       The employees who authored these materials did not have the authority to make final
 7
     agency decisions regarding policies and procedures on behalf of DHS or an operational component
 8
     and the records did not reflect a final agency decision.
 9
     26.       Thus, because the information was both pre-decisional and deliberative it was withheld per
10
     Exemption 5.
11
     27.       The deliberative process privilege was asserted to avoid the potential harm that could result
12
     to the quality of agency decisions if the records became public. DHS has an interest in encouraging
13
     open and frank discussions between its employees on matters of policy. This free exchange of
14
15   information, ideas, and candid opinions is critical to the Department’s ability to fulfill its mission.

16   28.       Absent a free exchange of information, personnel will be reluctant or unwilling to

17   participate in the process of assessing, evaluating, and making recommendations (to include

18   voicing their concerns and disagreements) relating to current policies and procedures and
19   exploring possible options for future actions.      If the free flow of information and discussions
20   between DHS employees were curtailed out of concerns that their pre-decisional and deliberative
21   thoughts and opinions would be subject to public scrutiny, the quality of DHS decision-making
22   would be diminished to the detriment of DHS and the public. Moreover, the disclosure of
23   rationales that did not ultimately form a basis for a final agency decision could result in confusion
24
     to the public.
25
     29.       DHS also asserted Exemption (b)(5) per the attorney work-product and the attorney-client
26
     privileges to records prepared by attorneys within the DHS Office of the General Counsel (“OGC”)
27
     and the CBP Office of Chief Counsel (“OCC”).
28



                                                        5
     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 7 of 50




 1   30.    For example, DHS asserted the attorney-client and attorney work-product privileges to the
 2   following: internal email communications between OGC and OCC generated while drafting
 3   recommendations and legal advice for the consideration of the Secretary; memoranda from OGC
 4   to OCC regarding a complaint referral to CBP; a litigation hold memorandum authored by OGC
 5   attorneys and distributed to Department employees in connection with an ongoing litigation; and
 6
     a legal memorandum from the General Counsel to the Secretary on the topic of searches of
 7
     electronic devices at the border.
 8
     31.    The attorney work-product privilege protects documents and other memoranda prepared
 9
     by an attorney and others in contemplation of litigation. It seeks to protect the adversarial process
10
     by insulating the attorney’s preparation from scrutiny and extends to documents prepared in
11
     anticipation of foreseeable litigation, even if no specific claim is contemplated. The privilege was
12
     applied to the materials, notes, questions, litigation strategies and thoughts of agency counsel and
13
     they were created by counsel in anticipation of future litigation as well as ongoing DHS litigation
14
15   involving the search of electronic devices at the border.

16   32.    The attorney-client privilege concerns confidential communications between an attorney

17   and his or her client relating to a legal matter for which the client has sought professional advice.

18   The privilege encompasses those facts divulged by the client to the attorney as well as the opinions
19   given by the attorney based upon, and thus reflecting, those facts. The information withheld in
20   this case consists of communications between agency counsel and agency officials that includes
21   the confidential information obtained from the client as well as the professional advice of counsel.
22   33.    Because sound legal advice and advocacy depend upon agency counsel being fully
23   informed by the client, DHS is shielding these attorney-client communications to encourage full
24
     and frank discussions between the client and their legal advisor(s) and to avoid any chilling effect
25
     on interactions and communications between agency employees and their legal counsel that could
26
     result if the records were released.
27
28



                                                      6
     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 8 of 50




 1   RECORDS WITHHELD UNDER 5 U.S.C. § 552 (b)(7)(C)
 2   34.    5 U.S.C. § 552 (b)(7) protects certain information “compiled for law enforcement
 3   purposes.” The records at issue were created and used by DHS, in fulfillment of its mission to
 4   protect Americans from terrorism and other homeland security threats, and to secure the nation’s
 5   air, land, and sea borders, and by CRCL to investigate and resolve civil rights and civil liberties
 6
     complaints filed by the public regarding Department policies or activities, or actions taken by
 7
     Department personnel, prior to the Department invoking Exemption (b)(7). The records at issue
 8
     in this case pertained to formal and informal complaints from members of the public alleging civil
 9
     rights and civil liberty violations by DHS as well as the communications that took place between
10
     CRCL, organizational components, and members of the public while resolving or investigating the
11
     complaints.
12
     35.     5 U.S.C. § 552 (b)(7)(C) protects that information, within records compiled for law
13
     enforcement purposes, that “could reasonably be expected to constitute an unwarranted invasion
14
15   of personal privacy.”

16   36.    As set forth in Exhibit A, from those records compiled for law enforcement purposes, DHS

17   redacted the following categories of information belonging to DHS personnel and private citizens:

18   names; signatures; email addresses; physical addresses; facsimile, telephone and mobile numbers;
19   law enforcement officer badge numbers; dates of birth; alien numbers; DHS Traveler Redress
20   Reference Numbers; and, other identification numbers or unique identifiers that could identify an
21   individual.
22   37.    Disclosing this information could reasonably be expected to constitute an unwarranted
23   invasion of the personal privacy of the private citizens and government officials mentioned in the
24
     law enforcement records. These individuals have a personal privacy interest in controlling
25
     information that concerns them and in not being subjected to interference, harassment,
26
     embarrassment, or annoyance in their private lives or while conducting official duties.
27
28



                                                     7
     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 9 of 50




 1   38.    Because the disclosure of this information would in no way assist the public in
 2   understanding how the agency is carrying out its statutory responsibilities, the privacy rights of
 3   the individuals outweighs any public interest. For these reasons, DHS withheld the information
 4   per 5 U.S.C. 552 (b)(7)(C).
 5   39.    The information described in paragraph 36 also falls under 5 U.S.C. § 552 (b)(6) which
 6
     protects information about individuals found in “personnel and medical files and similar files”
 7
     when the disclosure of such information “would constitute a clearly unwarranted invasion of
 8
     personal privacy.”
 9
     40.    To disclose this personally identifiable information would constitute a clearly unwarranted
10
     invasion of personal privacy. These individuals have a personal privacy interest in controlling
11
     information that concerns them and in not being subjected to interference, harassment,
12
     embarrassment, or annoyance in their private lives or while conducting official duties.
13
     39.    Disclosing this personally identifiable information would not assist the public in
14
15   understanding how the agency is carrying out its mission and plaintiff has not established that its

16   disclosure would serve a public benefit.

17   40.    Because the privacy interest in the personally identifiable information of the government

18   employees and private citizens outweighs any public interest that may exist, its disclosure would
19   constitute a clearly unwarranted invasion of personal privacy. For these reasons, DHS asserted
20   Exemption 6.
21   RECORDS WITHHELD UNDER 5 U.S.C. § 552 (b)(7)(E)
22   41.    5 U.S.C. § 552 (b)(7) protects certain information “compiled for law enforcement
23   purposes.” Again, the records at issue were created and used by DHS, in fulfillment of its mission
24
     to protect Americans from terrorism and other homeland security threats, and to secure the nation’s
25
     air, land, and sea borders, and by CRCL to investigate and resolve civil rights and civil liberties
26
     complaints filed by the public regarding Department policies or activities, or actions taken by
27
     Department personnel, prior to the Department invoking Exemption (b)(7).
28



                                                     8
     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 10 of 50




 1   42.    5 U.S.C. § 552 (b)(7)(E) exempts from disclosure law enforcement records or information
 2   that would disclose techniques and procedures for law enforcement investigations or prosecutions
 3   or would disclose guidelines for law enforcement investigations or prosecutions if such disclosure
 4   could reasonably be expected to risk circumvention of the law.
 5
     43.    To effectuate its mission, DHS depends upon the use of sensitive investigative techniques
 6
     and methods that are not known to the general public. These law enforcement techniques and
 7
 8   procedures are utilized by the law enforcement officers of DHS to carry out the functions

 9   described in paragraphs 6-8. A disclosure of the techniques and procedures for law enforcement
10
     investigations or prosecutions or the disclosure of guidelines for law enforcement investigations
11
     or prosecutions would compromise the ability of DHS to perform its law enforcement mission.
12
13   44.    DHS asserted Exemption (b)(7)(E) to a CRCL authored impact assessment of border

14   searches of electronic devices, certain information contained within records compiled during
15   complaint investigations, and information derived from law enforcement databases.
16
     45.    Within those records, per Exemption (b)(7)(E) DHS redacted the following: unique
17
     record numbers/codes; descriptions of the nature of the law enforcement interest in an individual;
18
19   descriptions of the particular inspection techniques utilized; identification of specialized law

20   enforcement units and third-party agencies; descriptions of the circumstances in which CBP may
21   coordinate inspections with specialized law enforcement units and third-party agencies;
22
     descriptions of pertinent information uncovered during the course of an inspection; criteria for
23
     utilizing particular inspection methods; information regarding law enforcement alerts or
24
25   lookouts; information regarding available law enforcement capabilities or techniques;

26   descriptions of the handling, maintenance and storage of law enforcement or national security
27
28



                                                      9
     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 11 of 50




     information obtained from a border inspection; and descriptions of the law enforcement records
 1
 2   consulted or created as part of certain inspections.

 3   46.    This information, either standing alone or combined with other available information,
 4
     would disclose techniques, procedures, or guidelines for law enforcement investigation. This in
 5
     turn would risk circumvention of the law by revealing non-public law enforcement techniques,
 6
 7   capabilities or vulnerabilities, the circumstances in which such techniques, capabilities, or

 8   vulnerabilities may be encountered, and/or the nature of the law enforcement interest in a
 9   particular circumstance.
10
     47.    With this information wrongdoers could devise methods of evading detection and
11
     apprehension thereby diluting the effectiveness of the law enforcement techniques and strategies.
12
13   48.    DHS also withheld TECS computer codes and URL addresses belonging to CBP.

14   Releasing this information could expose CBP computer systems to a risk of unauthorized access
15   or navigation. Protecting and maintaining the integrity of DHS computer systems, to include
16
     CBP’s TECS, is imperative to the DHS mission. TECS is a critical law enforcement tool used
17
     by CBP to enhance border security and it is therefore imperative that TECS information be
18
19   protected from any potential risk of threat or compromise. DHS applied Exemption (b)(7)(E) to

20   codes used within TECS and specific information regarding how to navigate and use TECS
21
     because this information could enable an individual knowledgeable in computer systems to
22
     improperly access the system, facilitate navigation or movement through the system, allow
23
24   manipulation or deletion of data, and interfere with enforcement proceedings. As to the

25   computer codes at issue, they facilitate access to, and navigation through, TECS. Individuals
26   who know the meaning of the codes would have sufficient law enforcement information
27
     regarding how CBP conducts its law enforcement operations, which would permit individuals to
28



                                                      10
     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 12 of 50




     alter their patterns of conduct, adopt new methods of operation, relocate, change associations,
 1
 2   and effectuate other countermeasures, thus corrupting the integrity of ongoing investigations.

 3   Public dissemination of these access codes would reveal the technical capabilities of the system
 4
     and could permit unauthorized users to manipulate records to avoid recognition, detection and
 5
     apprehension. It would also arm unauthorized users with the ability to corrupt the integrity of
 6
 7   the data contained therein through the alteration/manipulation of such data. Finally, if the system

 8   were to be hacked, it would permit the intruder to potentially manipulate the way certain records
 9   are created and maintained, which could put at risk ongoing investigations and border security
10
     operations.
11
     SEGREGABILITY
12
13   49.    In processing plaintiff’s request, DHS made significant and organized efforts to segregate
14   non-exempt portions of documents from exempt portions so to provide plaintiff with all responsive
15
     information not subject to FOIA exemptions. PRIV reviewed each potentially responsive record
16
     page by page, and line by line. Based upon that review, the documents were redacted, and the
17
     redacted versions were released to plaintiff. Responsive documents that contained no FOIA
18
     exemptions were released in their entirety. The review and redaction processes were thorough,
19
     involving hours of review and consultation among the DHS employees involved. Because of the
20
     review process, any reasonably segregable portions of documents were released to plaintiff.
21
            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
22
     and correct to the best of my information, knowledge, and belief.
23
24   Executed this 31st day of January, 2020.

25
26                                 ________________________________________
                                   James V.M.L. Holzer
27                                 Deputy Chief Privacy and FOIA Officer
28                                 DHS Privacy Office




                                                     11
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548




BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
     44-94        Records released in full.
    96-104
   107-114        *The prefix for bates numbers 567 through 835 is DHS-001-548.
   134-143        **An error occurred in the processing of pages 241-250. Pages 251-260, released in full, are legible duplicate versions of pages 241-250.
      151         ***An error occurred in the processing of pages 74-83 and 231-240. DHS released these documents in full at
   194-203        https://www.dhs.gov/sites/default/files/publications/privacy_pia_cbp_laptop.pdf
   228-230        ****DHS released pages 228-230 in full online at https://www.dhs.gov/xlibrary/assets/crcl/crcl-assessment-fast.pdf
   231-240
   251-260
      485
      491
   519-520
   546-555
      592
      594
   633-634
   660-693
   729-730
      733
   759-799
   826-862
   894-896
      898
   901-902
   909-910
   914-917
  1839-1846
     1874
                                                                                                                                                              Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 13 of 50




     1903
  1911-1924
     1929
  2052-2104
                                                                            1
Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 14 of 50




                        Exhibit A
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                              BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
     2109
     2115
     2124
  2134-2140
     2176
  2180-2181
     2184
     2195
     2221
     2231
     2249
     2157
  2161-2163
     2170
     2176
  2258-2259
     2264
     2266
  2270-2271
     2276
  2283-2285
     2291
  2295-2298
  2301-2302
  2307-2308
     2312
     2314
  2316-2320
     2323
                                                                                                                           Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 15 of 50




  2326-2327
     2329
     2335
     2338
     2340
                                                                    2
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                              BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
     2346
     2350
  2353-2356
     2360
  2363-2367
     2372
  2375-2376
     2378
  2381-2384
     2386
  2389-2391
     2399
  2401-2402
     2410
     2413
  2416-2417
     2421
     2425
     2432
  2435-2437
     2440
  2443-2445
  2449-2450
     2455
  2458-2460
     2464
  2467-2468
     2474
  2483-2484
                                                                                                                           Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 16 of 50




  2486-2487
     2491
     2500
  2503-2504
     2512
                                                                    3
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                              BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
  2515-2546
  2549-2557
     2562
     2565
  2576-2585
  2590-2595
     2599
  2601-2605
  2608-2609
  2614-2647
     2649
     2651
     2653
     2657
     2670
  2674-2675
  2684-2685
     2691
     2698
  2702-2703
  2713-2714
  2717-2718
  2724-2725
     2727
  2729-2731
     2733
     2736
     2746
     2748
                                                                                                                           Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 17 of 50




  2751-2754
     2764
  2767-2768
     2778
     2780
                                                                    4
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                              BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
     2782
     2787
  2789-2790
     2793
     2797
     2802
     2809
     2822
  2824-2826
     2829
  2831-2833
  2834-2835
     2837
     2856
     2859
  2861-2863
     2865
     2867
     2906
     2912
  2914-2916
  2919-2930
     2932
  2935-2936
     2940
     2942
     2944
     2949
     2952
                                                                                                                           Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 18 of 50




     2958
     2963
     2973
     2977
  2984-2986
                                                                    5
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                              BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
     2998
     3001
  3003-3005
     3013
  3023-3033
     3036
     3039
  3041-3042
     3060
     3076
     3090
     3098
     3106
     3116
     3118
     3120
  3164-3165
  3169-3170
     3177
     3181
     3183
     3189
     3191
     3194
     3198
     3203
  3206-3209
     3211
  3233-3235
                                                                                                                           Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 19 of 50




     3250
     3262
     3268
     3276
      1-2         Email Communications and Written Correspondence
                                                                    6
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
       16         5 U.S.C. 552(b)(6) & (b)(7)(C)
     33-34        From these records, which were created, gathered, or used for law enforcement purposes, DHS redacted the personally identifiable
       95         information of government employees and private citizens referenced in the records. More specifically, DHS redacted the names,
   105-106        signatures, email and physical addresses, and facsimile and telephone numbers of government employees and private citizens.
   115-133        Disclosure of this personally identifiable information could reasonably be expected to constitute an unwarranted invasion of personal
   144-150        privacy. These individuals have a privacy interest in controlling information that concerns them and in not being subjected to
      152         interference, harassment, embarrassment, or annoyance while conducting official duties or in their private lives. The disclosure of this
   157-164        personally identifiable information serves no public benefit and would not assist the public in understanding how the agency is carrying
      261         out its statutory responsibilities. Even if a public interest did exist, the privacy rights of the individuals outweighs that public interest. For
   447-450        these reasons the information was withheld per 5 U.S.C. 552 (b)(7)(C).
   462-484
   544-545        The withholdings described above are also justified under 5 U.S.C. 552 (b)(6). The personally identifiable information pertaining to to
      593         low-level agency personnel and private citizens contained within personnel, medical, and similar files, would constitute a clearly
   731-732        unwarranted invasion of personal privacy. These individuals have a substantial privacy interest in controlling information that concerns
      758         them and in not being subjected to interference, harassment, embarrassment, or annoyance while conducting official duties and in their
   822-825        private lives. The information would in no way assist the public in understanding how the agency is carrying out its statutory
  1833-1835       responsibilities and Plaintiff has not established the existence of any public interest. Because the privacy interest in the personally
  1932-1940       identifiable information outweighs any minimal public interest that could possibly exist the information may be withheld under 5 U.S.C.
  2222-2224       552 (b)(6).
     2229
     2232
     2287
     2569
  2586-2589
     2656
     2658
  2803-2806
   160-163        Email Communications and Spreadsheets Between CRCL and CBP
      462
                                                                                                                                                                       Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 20 of 50




      484         5 U.S.C. 552 (b)(5)
   463-483        These records, consisting of internal email communications and draft spreadsheets, were generated during discussions between CRCL
   486-490        and CBP regarding the possibility of developing an agreed upon methodology for sampling data relative to border searches of electronic
   731-732        devices to determine whether civil rights or civil liberties concerns might exist. Because the communications were antecedent to any
                  final decision on how best to sample the data and a determination that civil rights/civil liberties concerns might indeed exist, the records
                                                                                7
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  are pre-decisional. These records are also deliberative in that they reflect the opinions, proposals, recommendations, and the give-and-
                  take between CRCL and CBP that occurred during the consultative process.

                  To expose these intra-agency deliberations would have a chilling effect and ultimately impede the frank and candid exchange of ideas
                  and information within the agency. The free-flow of information within DHS is critical to the agency’s ability to effectively evaluate and
                  address complaints, identify policy concerns, and propose and adopt solutions that ultimately impact DHS and the public. Finally, a
                  release of these records would pose a substantial risk of confusing the public by disclosing positions and recommendations that were not
                  adopted by the agency.
   117-133        Email Communications Between the DHS Office of the General Counsel and the CBP Office of Chief Counsel

                  5 U.S.C. 552 (b)(5)
                  These internal email communications between attorneys with the DHS Office of the General Counsel (OGC) and the CBP Office of Chief
                  Counsel (OCC) were generated during the deliberative and consultative process of drafting a memorandum containing recommendations
                  and legal advice to the DHS Secretary on the topic of border searches of electronic devices. The communications were antecedent to the
                  drafting of a final memorandum or final agency decision and are therefore pre-decisional. The records contain the opinions, conclusions,
                  and recommendations of agency personnel subordinate to the Secretary and reflect the give-and-take that occurred between the
                  counselors as they discussed and weighed the merits of various positions. For these reasons the materials are deliberative. To expose
                  these intra-agency deliberations would have a chilling effect and ultimately impede the frank and candid exchange of ideas and
                  information within the agency as well as dissuade agency officials from seeking the views of agency counsel. For the above reasons, the
                  communications were withheld under the deliberative process privilege.

                  These records are also being withheld under the attorney-client privilege. The attorney-client privilege protects communications
                  between attorneys and their clients that rest on confidential information obtained from the client. In the governmental context, the
                  client may be the agency and the attorney may be an agency lawyer. This privilege applies to the facts that are divulged to the attorney
                  and encompasses the opinions given by the attorney based upon those facts. The email communications contain information obtained
                  by agency counsel from their clients while securing legal advice or services. Because sound legal advice and advocacy depend upon
                  agency counsel being fully informed by the client, DHS is shielding these attorney-client communications to encourage full and frank
                  discussions between the client and the legal advisor and avoid any chilling effect on interactions and communications between agency
                  employees and their legal counsel that could result if the records were released.
                                                                                                                                                               Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 21 of 50




                  These records are also being withheld under the attorney work-product privilege which protects from disclosure attorney-work product
                  material, including notes, questions, litigation strategy and thoughts by an agency attorney or the agency’s litigation counsel. In this
                  instance the records were created not only with the intention of providing legal advice to the Secretary, but they were created by agency

                                                                             8
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  counsel in anticipation of and in preparation for ongoing and future litigation involving the search of electronic devices at the border.
                  DHS asserted the attorney-work product to protect the adversarial trial process by insulating the attorneys’ preparation from scrutiny.
   157-164        Email Communications

                  5 U.S.C. 552 (b)(5)
                  Within the email communications between CRCL and CBP personnel, DHS redacted discussions of proposed methods for conducting a
                  study of border searches of electronic devices to determine whether civil rights or civil liberties concerns might exist. Because the
                  communications were antecedent to any final decision on conducting a study, the records are pre-decisional. These records are also
                  deliberative in that they reflect the opinions, proposals, recommendations, and the give-and-take between CRCL and CBP that occurred
                  during the consultative process.

                  To expose these intra-agency deliberations would have a chilling effect and ultimately impede the frank and candid exchange of ideas
                  and information within the agency. The free-flow of information within DHS is critical to the agency’s ability to effectively evaluate and
                  address complaints, identify policy concerns, and propose and adopt solutions that ultimately impact DHS and the public. Finally, a
                  release of these records would pose a substantial risk of confusing the public by disclosing positions and recommendations that were not
                  adopted by the agency.
   165-188        Draft Documents Relating to a Civil Rights/Civil Liberties Impact Assessment for Border Searches of Electronic Devices
   204-227
   262-289        5 U.S.C. 552 (b)(5)
   299-446        These records include email communications and drafts generated by CRCL personnel during the process of preparing an impact
   492-518        assessment examining DHS policies guiding the border search of electronic devices, how searches occur, and related civil rights and civil
   521-532        liberties issues. The agency released a final version titled Civil Rights/Civil Liberties Impact Assessment Border Searches of Electronic
   556-566        Devices online at https://www.dhs.gov/sites/default/files/publications/crcl-border-search-impact-assessment_01-29-13_1.pdf. For this
   635-659        reason, the records are pre-decisional.
   694-701
   705-728        These records, prepared by CRCL staff and circulated within DHS, reflect the give-and-take of the editorial process and contain the
   734-757        thoughts, recommendations, proposed courses of action, and opinions that CRCL employees believed the CRCL Officer should take into
   883-888        consideration about legal and policy matters concerning border searches of electronic devices. Additionally, the records reflect the
  942-1819        exercises in judgment of CRCL personnel as to the relevance and importance of those facts, issues, and advice that should be included or
                                                                                                                                                                  Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 22 of 50




  1823-1832       excised from the final assessment. For the above reasons the drafts are deliberative.
    1835
  1847-1872       The release of the drafts would expose the internal deliberations of CRCL, impede the frank and candid exchange of ideas and
  1875-1902       information within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have a chilling effect on
    2146          intra-agency deliberations. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the
                                                                             9
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  agency will be hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt
                  solutions that ultimately impact DHS and the public. Additionally, a release of these records would allow the public to compare the
                  multiple versions and internal discussion to the final product which would pose a substantial risk of confusing the public by disclosing
                  positions and recommendations that were not adopted by the agency or incorporated into the final version.
   290-297        Comment Matrices
   863-874
                  5 U.S.C. 552 (b)(5)
                  The matrices were created by CRCL personnel during the process of drafting an impact assessment examining DHS policies guiding the
                  border search of electronic devices, how searches occur, and related civil rights and civil liberties issues. The agency released a final
                  version titled Civil Rights/Civil Liberties Impact Assessment Border Searches of Electronic Devices online at
                  https://www.dhs.gov/sites/default/files/publications/crcl-border-search-impact-assessment_01-29-13_1.pdf.
                  The matrices identify the name of the component/office commenting on the draft assessment, the language within the assessment
                  under consideration, the proposed comments/edits to said language by ICE, CBP and CRCL personnel, and CRCL’s impressions and
                  responses to the proposed comments/edits. The matrices were prepared to assist CRCL staff in organizing, tracking, reconciling, and
                  resolving the edits and comments received from each component/office.

                  The matrices reflect the give-and-take of the editorial process and contain the thoughts, recommendations, and opinions of DHS
                  employees about legal and policy matters concerning the impact assessment on border searches of electronic devices. Additionally, the
                  records reflect the exercise in judgment of CRCL personnel as to the relevance and importance of facts, issues, and advice that should be
                  included or excised from the impact assessment. For the above reasons the matrices are pre-decisional and deliberative.

                  To release the matrices would expose the internal deliberations of DHS, impede the frank and candid exchange of ideas and information
                  within the agency, reveal the reasoning and recommendations of DHS personnel, and ultimately have a chilling effect on intra-agency
                  deliberations. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the agency will
                  be hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt solutions
                  that ultimately impact DHS and the public. Additionally, to release the matrices would allow the public to compare draft language to the
                  final impact assessment and thereby pose a substantial risk of confusing the public by disclosing positions that were not adopted by the
                  agency or incorporated into the final impact assessment.
   889-892        Comment Matrix
                                                                                                                                                                 Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 23 of 50




                  5 U.S.C. 552 (b)(5)
                  The matrix was a working document utilized by CRCL to organize ideas during the process of deciding whether to recommend to senior
                  DHS leadership that edits/updates be made to current agency directives governing border searches of electronic devices. The matrix was
                  created antecedent to any CRCL decision to recommend edits/updates and antecedent to any final agency decision by senior DHS
                                                                          10
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  leadership whether to modify any agency directive. For these reasons the matrix is pre-decisional. The matrix reflects the give-and-take
                  of the editorial process and contain the thoughts, recommendations, and opinions of CRCL employees about current directives and
                  whether CRCL should initiate discussions with operational components or recommend edits to the directives to senior DHS leadership.
                  For the above reasons the matrix is deliberative.

                  Releasing the matrix would expose the internal deliberations of CRCL, impede the frank and candid exchange of ideas and information
                  within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have a chilling effect on intra-agency
                  deliberations. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the agency will
                  be hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt solutions
                  that ultimately impact DHS and the public.
  1836-1838       Comment Matrix

                  5 U.S.C. 552 (b)(5)
                  The matrix was a working document utilized by CRCL to organize ideas during the process of evaluating and weighing the merits of
                  various recommendations under consideration by operational components and the effectiveness of proposed corrective actions relative
                  to border searches of electronic devices. The matrix was created antecedent to any final agency decision to adopt the recommendations
                  or corrective actions under consideration. For these reasons the matrix is pre-decisional. The matrix reflects the give-and-take of the
                  evaluative process and contain the thoughts, recommendations, and opinions of CRCL employees. For the above reasons the matrix is
                  deliberative.

                  Releasing the matrix would expose the internal deliberations of CRCL, impede the frank and candid exchange of ideas and information
                  within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have a chilling effect on intra-agency
                  deliberations. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the agency will
                  be hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt solutions
                  that ultimately impact DHS and the public.
     3-15         Office of the General Counsel Draft Training Scenario Proposal
     17-32
     35-43        5 U.S.C. 552 (b)(5)
                  This record is a draft proposal for a training scenario that was authored by the OGC and under consideration for use in training DHS
                                                                                                                                                                 Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 24 of 50




                  personnel. It was created antecedent to a final agency decision to utilize the training scenario and the scenario was not put into final
                  form. For this reason, the record is pre-decisional.



                                                                             11
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  The record was prepared by and circulated amongst OGC staff for comments and edits as part of the drafting and revision process. The
                  record reflects the give-and-take of the editorial process and contains the thoughts, recommendations, and opinions of OGC personnel
                  and for these reasons, the record is deliberative.

                  Releasing the draft training scenarios would expose the internal deliberations of OGC, impede the frank and candid exchange of ideas
                  and information within the agency, reveal the reasoning and recommendations of OGC personnel, and ultimately have a chilling effect on
                  intra-agency deliberation which, in turn, would negatively impact the quality of OGC’s training materials intended to benefit DHS
                  employees. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the agency will be
                  hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt solutions that
                  ultimately impact DHS and the public.
   567-591        CRCL Authored Draft PowerPoint Presentation

                  5 U.S.C. 552 (b)(5)
                  This draft PowerPoint presentation was intended to train DHS personnel on CRCL’s Civil Rights/Civil Liberties Impact Assessment Border
                  Searches of Electronic Devices, a final version is available online at https://www.dhs.gov/sites/default/files/publications/crcl-border-
                  search-impact-assessment_01-29-13_1.pdf. The draft presentation was not put into final form. For this reason, the draft is pre-
                  decisional.

                  The presentation reflects the give-and-take of the editorial process and contains the thoughts, recommendations, and opinions of DHS
                  employees about legal and policy matters concerning the impact assessment of border searches of electronic devices and effective
                  training materials. For these reasons the presentation is deliberative.

                  To release the draft presentation would expose the internal deliberations of CRCL, impede the frank and candid exchange of ideas and
                  information within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have a chilling effect on
                  intra-agency deliberations which, in turn, would negatively impact the quality of CRCL’s training materials intended to benefit DHS
                  employees. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the agency will be
                  hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt solutions that
                  ultimately impact DHS and the public.
   597-632        CRCL Authored Draft PowerPoint Presentation
                                                                                                                                                                Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 25 of 50




                  5 U.S.C. 552 (b)(5)
                  This draft PowerPoint presentation was intended to train DHS personnel on countering violent extremism. The draft presentation was
                  not put into final form. For this reason, the draft is pre-decisional.

                                                                            12
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  The draft presentation was prepared by, and circulated amongst, CRCL staff for comments and edits as part of the drafting and revision
                  process and reflects the give-and-take of the editorial process. It contains the thoughts, recommendations, and opinions of CRCL
                  employees about the content to be included in training materials on countering violent extremism. For the above reasons the drafts are
                  deliberative.

                  To release the draft presentation would expose the internal deliberations of CRCL, impede the frank and candid exchange of ideas and
                  information within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have a chilling effect on
                  intra-agency deliberations which, in turn, would negatively impact the quality of CRCL’s training materials intended to benefit DHS
                  employees. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the agency will be
                  hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt solutions that
                  ultimately impact DHS and the public.
   800-821        Draft Document Titled Guidance Regarding the Use of Race for Law Enforcement Officers

                  5 U.S.C. 552 (b)(5)
                  This draft record was created as a training tool for DHS personnel. The draft predates the finalized training materials that were released
                  at https://www.dhs.gov/xlibrary/assets/training/xus/crcl/racelawofficers/Guidance_Race_LEO/profiling_title_0.htm.
                  For this reason, the draft is pre-decisional.

                  The draft presentation was prepared by, and circulated amongst, CRCL staff for comments and edits as part of the drafting and revision
                  process and reflects the give-and-take of the editorial process. It contains the thoughts, recommendations, and opinions of CRCL
                  employees about the content to be included in training materials on countering violent extremism. For the above reasons the drafts are
                  deliberative.

                  To release the draft presentation would expose the internal deliberations of CRCL, impede the frank and candid exchange of ideas and
                  information within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have a chilling effect on
                  intra-agency deliberations which, in turn, would negatively impact the quality of CRCL’s training materials intended to benefit DHS
                  employees. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the agency will be
                  hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt solutions that
                  ultimately impact DHS and the public. Furthermore, because the record differs from the final training materials, its release would allow
                                                                                                                                                                Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 26 of 50




                  the public to compare the draft and final version thereby posing a substantial risk of confusing the public by disclosing positions that
                  were not adopted by the agency or incorporated into the final training materials.
  1820-1822       Informal Notations

                  5 U.S.C. 552 (b)(5)
                                                                            13
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  This record contains informal notations, authored by an unidentified CRCL employee, on the topic of analytic data support in connection
                  with ongoing CRCL efforts surrounding border searches of electronic devices. The notations reflect the thoughts, recommendations, and
                  opinions of an unknown CRCL employee about what future steps should or should not be taken relative to a data analysis and the
                  potential strengths and weakness of various types of data. The record does not represent a final agency position and for these reasons is
                  both pre-decisional and deliberative.

                  The release of this material would expose the internal deliberations of CRCL, impede the frank and candid exchange of ideas and
                  information within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have a chilling effect on
                  intra-agency deliberations. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the
                  agency will be hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt
                  solutions that ultimately impact DHS and the public. Release of the notes would pose a substantial risk of confusing the public by
                  disclosing the thoughts, recommendations, and opinions of a CRCL employee on the topic of analytic data support that were not adopted
                  by the agency.
   451-461        Handwritten Notes

                  5 U.S.C. 552 (b)(5)
                  These handwritten notes, authored by an unidentified CRCL employee, contain notations regarding the draft impact assessment of
                  border searches of electronic devices. They are dated prior to the release of the final version of the Civil Rights/Civil Liberties Impact
                  Assessment Border Searches of Electronic Devices, available online at https://www.dhs.gov/sites/default/files/publications/crcl-border-
                  search-impact-assessment_01-29-13_1.pdf. For this reason, the notes are pre-decisional.

                  The record reflects the thoughts, recommendations, and opinions of an unknown CRCL employee relative to the drafting of the impact
                  assessment of border searches of electronic devices. For this reason, the handwritten notes are deliberative.

                  The release of this material would expose the internal deliberations of CRCL, impede the frank and candid exchange of ideas and
                  information within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have a chilling effect on
                  intra-agency deliberations. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the
                  agency will be hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt
                  solutions that ultimately impact DHS and the public. Release of the notes would pose a substantial risk of confusing the public by
                                                                                                                                                                  Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 27 of 50




                  disclosing the thoughts, recommendations, and opinions of an unknown CRCL employee that were not incorporated into the final impact
                  assessment.
   449-450        Bi-Weekly Report

                  5 U.S.C. 552 (b)(5)
                                                                             14
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  This bi-weekly report was created to keep senior CRCL leadership apprised of ongoing projects and matters within CRCL’s purview. DHS
                  redacted those portions of the bi-weekly report containing the CRCL employee’s opinions on making future recommendations to CBP on
                  the topic of searches of electronic devices at the border. For this reason, the report is pre-decisional.

                  The report, prepared by a CRCL staff member and circulated amongst senior CRCL leadership, contains the thoughts, recommendations,
                  and opinions of a CRCL employee and for this reason, the report is deliberative.

                  To release the bi-weekly report would expose the internal deliberations of CRCL, impede the frank and candid exchange of ideas and
                  information within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have a chilling effect on
                  intra-agency deliberations. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the
                  agency will be hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt
                  solutions that ultimately impact DHS and the public.
   447-448        Email Communication

                  5 U.S.C. 552 (b)(5)
                  The purpose of this email was to keep senior CRCL leadership informed on the progress of data monitoring efforts relative to the search
                  of electronic devices at the border. The email reflects discussions between CRCL employees opining on how to interpret the results of
                  data analysis and proposing next steps to be taken at an upcoming meeting between CBP and CRCL personnel. For these reasons the
                  email is pre-decisional and deliberative.

                  Releasing this communication would expose the internal deliberations of CRCL, impede the frank and candid exchange of ideas and
                  information within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have a chilling effect on
                  intra-agency deliberations. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the
                  agency will be hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt
                  solutions that ultimately impact DHS and the public.
     298          Draft Document

                  5 U.S.C. 552 (b)(5)
                  This draft document, authored by an unidentified CRCL employee, contains the employee’s evaluation of and opinions about the
                                                                                                                                                                  Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 28 of 50




                  effectiveness of DHS policies in safeguarding the rights of the public during searches of electronic devices at the border. The document
                  does not represent a final agency decision and is both pre-decisional and deliberative.

                  To release the document would expose the internal deliberations of a CRCL employee, impede the frank and candid exchange of ideas
                  and information within the agency, reveal the evaluation and opinions of a CRCL employee, and ultimately have a chilling effect on intra-
                                                                           15
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  agency deliberations. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the
                  agency will be hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt
                  solutions that ultimately impact DHS and the public. Release of the document would pose a substantial risk of confusing the public by
                  disclosing the thoughts, recommendations, and opinions of a CRCL employee regarding the effectiveness of DHS policies that were not
                  adopted by the agency.
   533-537        Memorandum from CRCL to Homeland Security Investigations (HSI)

                  5 U.S.C. 552 (b)(5)
                  This memorandum from CRCL to HSI contains suggestions for how best to analyze data relative to searches of electronic devices at the
                  border in order to determine whether civil rights or civil liberties concerns might exist. Because the communications were antecedent to
                  any final decision on conducting a study, the records are pre-decisional. These records are also deliberative in that they reflect the
                  opinions, proposals, recommendations, and the give-and-take between CRCL and HSI that occurred during the consultative process.

                  To expose these intra-agency deliberations would have a chilling effect and ultimately impede the frank and candid exchange of ideas
                  and information within the agency. The free-flow of information within DHS is critical to the agency’s ability to effectively evaluate and
                  address complaints, identify policy concerns, and propose and adopt solutions that ultimately impact DHS and the public. Finally, a
                  release of these records would pose a substantial risk of confusing the public by disclosing positions and recommendations that were not
                  adopted by the agency.
   189-193        Memorandum from the CRCL Officer to the DHS Secretary
   538-543
  1906-1910       5 U.S.C. 552 (b)(5)
                  This memorandum from the CRCL Officer to the DHS Secretary sought the Secretary’s approval of multiple CRCL recommendations
                  relative to CBP searches of electronic devices. The memorandum is not signed by the Secretary. For this reason, the memorandum is
                  pre-decisional.

                  The memorandum reflects the thoughts, recommendations, and opinions of the CRCL Officer. The Officer did not have the decision-
                  making authority to compel the Secretary or CBP to adopt the recommendations and proposals contained therein and the memorandum
                  does not represent a final DHS policy or opinion. For these reasons the memorandum is deliberative.
                                                                                                                                                                 Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 29 of 50




                  To release the document would expose the internal deliberations of CRCL, impede the frank and candid exchange of ideas and
                  information within the agency, reveal the evaluation and opinions of CRCL, and ultimately have a chilling effect on intra-agency
                  deliberations. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the agency will
                  be hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt solutions

                                                                             16
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  that ultimately impact DHS and the public. Release of the document would pose a substantial risk of confusing the public by disclosing
                  the thoughts, recommendations, and opinions of CRCL that were not adopted by the agency.
   544-545        Email Communications

                  5 U.S.C. 552 (b)(5)
                  These email communications reflect discussions between CRCL employees regarding the role NSEERS data should play in an ongoing data
                  analysis relative to searches of electronic devices at the border, how data should be interpreted, weighs the benefits and shortfalls of
                  various hypothesis, and discusses the utility of continuing with data analysis efforts. The communication does not represent a final
                  agency decision and is both pre-decisional and deliberative.

                  To release the discussion between CRCL employees would expose the internal deliberations of CRCL, impede the frank and candid
                  exchange of ideas and information within the agency, reveal the evaluation and opinions of CRCL, and ultimately have a chilling effect on
                  intra-agency deliberations. The free-flow of information is critical to the agency being able to effectively evaluate matters; without it the
                  agency will be hindered in its ability to deliberate on the best way to address complaints, identify policy concerns, and propose and adopt
                  solutions that ultimately impact DHS and the public. Release of the document would pose a substantial risk of confusing the public by
                  disclosing the suggestions and proposed options of CRCL regarding how to analyze data that were not adopted by the agency.
   144-150        Email Communications and Draft Response to the Center for Democracy and Technology

                  5 U.S.C. 552 (b)(5)
                  Through the DHS Executive Secretariat process, CRCL had been tasked to draft a written response on behalf of the DHS Secretary to
                  concerns received from the Center for Democracy and Technology. The draft written response prepared by CRCL, as part of the
                  Executive Secretariat process, was circulated within DHS for comments and edits as part of an ongoing revision process. The email
                  communications and draft written response pre-date a final agency response to the Center for Democracy and Technology and for these
                  reasons the records are pre-decisional.

                  The emails and draft response reflect the give-and-take of the editorial and Executive Secretariat process and contain the thoughts,
                  recommendations, and opinions of CRCL employees about how best to respond to the inquiry from the Center for Democracy and
                  Technology and what language should be included or excised from the final response. For these reasons the materials are deliberative.
                                                                                                                                                                  Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 30 of 50




                  The release of the materials would expose the internal deliberations of CRCL and the DHS Executive Secretariat process, impede the frank
                  and candid exchange of ideas and information within the agency, reveal the reasoning and recommendations of DHS personnel, and
                  ultimately have a chilling effect on intra-agency deliberations. The free-flow of information is critical to the agency being able to
                  effectively evaluate matters; without it the agency will be hindered in its ability to deliberate on the best way to address complaints,
                  identify policy concerns, and propose and adopt solutions that ultimately impact DHS and the public. To release the draft records would
                                                                              17
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  pose a substantial risk of confusing the public by disclosing positions that were not adopted by the agency or incorporated into the final
                  response to the Center for Democracy and Technology.
   153-156        Draft Briefing Book Materials

                  5 U.S.C. 552 (b)(5)
                  These briefing book materials, prepared by the Office of Partnership and Engagement, were sent to relevant headquarter offices through
                  the Executive Secretariat process for review, comments, and edits in advance of a meeting between former Secretary Kelly and
                  Microsoft. The materials were prepared to summarize issues and advise the Secretary. The draft briefing book materials were part of an
                  ongoing revision process, contain redline edits and comments from headquarters offices, and reflect the personal opinions of the writers
                  rather than the policy of the agency.

                  The release of the briefing materials would expose the internal deliberations of the DHS Executive Secretariat process, impede the frank
                  and candid exchange of ideas and information within the agency, reveal the reasoning and recommendations of DHS personnel, and
                  ultimately have a chilling effect on intra-agency deliberations. The free-flow of information is critical to the agency being able to
                  effectively evaluate matters; without it the agency will be hindered in its ability to deliberate on the best way to address complaints,
                  identify policy concerns, and propose and adopt solutions that ultimately impact DHS and the public.
   702-704        Written Findings Authored by the CBP, Office of Internal Affairs (OIA), Management Inspections Division (MID)

                  5 U.S.C. 552 (b)(5)
                  From this record, DHS redacted those portions containing recommendations from MID to the CBP Office of Field Operations (OFO)
                  developed upon completion of a review of CBP policies and procedures regarding border searches of electronic devices. This internal
                  record, generated at the request of OFO and in advance of any final agency decision, served the purpose of assisting OFO in the process
                  of evaluating the implementation of CBP policies and procedures and assessing the adequacy of program controls and management
                  oversight. The record reflects the thoughts, opinions, and recommendations of MID personnel who did not have the decision-making
                  authority to compel OFO to adopt the recommendations contained therein. For these reasons the material is both pre-decisional and
                  deliberative.

                  DHS asserted Exemption 5 to avoid the potential chilling effect on intra-agency deliberations that could result if the deliberative material
                  became public. If the thoughts, opinions, and recommendations of members of the inspections division were made public, CBP offices
                                                                                                                                                                 Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 31 of 50




                  would be reluctant or unwilling to cooperate with inspections or make requests of MID for assistance out of a concern that pre-decisional
                  thoughts, opinions, and recommendations would be subject to public scrutiny. This in turn would impede the frank and candid exchange
                  of ideas and information, to the detriment of both DHS and members of the public, that is critical to the agency’s ability to effectively
                  evaluate and deliberate on issues, identify policy concerns, and propose and adopt solutions.

                                                                             18
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
      758         Email Communication

                  5 U.S.C. 552 (b)(5)
                  The email was part of an ongoing deliberation between CBP and CRCL as to whether CBP would accept and adopt recommendations
                  CRCL had made regarding the search of electronic devices at the border and proposing new techniques for the Commissioner’s
                  consideration regarding data analysis techniques. The email communication reflects the thoughts, recommendations, and opinions of
                  the Acting Officer. The Acting Officer did not have the decision-making authority to compel CBP to adopt the recommendations and
                  proposal contained therein and the communication does not represent a final DHS policy or opinion. For the above reasons the email
                  communication is pre-decisional and deliberative.

                  DHS withheld the records to avoid the potential harm that could result if the material became public. DHS has an interest in encouraging
                  open and frank discussions between its offices and components; it cannot fulfill their missions absent the exchange of information, ideas,
                  and candid opinions. Releasing the email would expose the internal deliberations between CRCL and CBP, impede the frank and candid
                  exchange of ideas and information within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have
                  a chilling effect on intra-agency deliberations.
   822-825        Memorandum Authored by the Office of the General Counsel

                  5 U.S.C. 552 (b)(5)
                  This document, dated August 10, 2011, and titled Notice to Preserve Documents and E-mail was prepared by an OGC attorney-advisor
                  and distributed within DHS in connection with ongoing litigation. The document contains information gathered and developed by OGC
                  legal staff in anticipation of the discovery process. The document is being withheld per (b)(5) to protect the integrity of the deliberative
                  or decision-making processes within the agency which exempts from mandatory disclosure the opinions, conclusions, and
                  recommendations included within inter-agency or intra-agency documents. The release of this information would discourage the
                  expression of candid opinions and inhibit the free and frank exchange of information and ideas between agency personnel resulting in a
                  chilling effect on intra- and inter-agency communications. The deliberative-process privilege protects the internal deliberations of the
                  government by exempting recommendations, analyses, and discussions undertaken to aid agency decision making, specifically here,
                  deliberations in furtherance of legal and policy decisions. The privilege also prevents the premature disclosure of proposed policies,
                  serves to avoid public confusion generated by rationales or decisions not ultimately adopted by an agency, and maintains the integrity of
                  agency decision-making processes by encouraging open and candid discussions.
                                                                                                                                                                 Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 32 of 50




                  This document is also withheld under the attorney-client privilege because it contains communications between clients and their
                  attorneys securing legal advice or services. The document was created with information obtained through discussions between
                  attorneys and their clients to assist in provisioning of information from DHS to the DOJ attorneys responsible for representing DHS in
                  litigation. The attorney-client privilege also protects communications from attorneys to their clients that rest on confidential information
                                                                                19
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  obtained from the client. In the governmental context, the client may be the agency and the attorney may be an agency lawyer. This
                  privilege applies to facts that are divulged to the attorney and encompasses the opinion given by the attorney based upon, and thus
                  reflecting, those facts. Attorney-client communications are shielded from disclosure to encourage a full and frank discussion between the
                  client and the legal advisor. The attorney-client privilege recognizes that sound legal advice or advocacy depends upon a lawyer being
                  fully informed by his client. If these communications, as covered by the attorney-client privilege, were disclosed, this could result in a
                  chilling effect on interactions and communications between agency employees and their legal counsel, including both DHS agency
                  counsel and DOJ attorneys.

                  Furthermore, the attorney work-product privilege applies to the document. This privilege protects from disclosure attorney-work
                  product material, including notes, questions, litigation strategy and thoughts, by an agency attorney or the agency’s litigation counsel.
                  The withheld information was created by agency counsel in anticipation of and in preparation for ongoing and future litigation regarding
                  searches of electronic devices at the border and is therefore exempt from disclosure so as to protect the adversarial trial process by
                  insulating the attorneys’ preparation from scrutiny.
   875-882        Draft Recommendation Memoranda from the CRCL Officer to the DHS Secretary
     893
                  5 U.S.C. 552 (b)(5)
                  The draft document was ultimately intended to assist the DHS Secretary in the ongoing process of assessing, evaluating, and formulating
                  agency policies and practices regarding the search of electronic devices at the border. The records were prepared by CRCL staff on behalf
                  of their Officer and circulated within CRCL for comments and edits as part of a continuing process of revisions. They reflect the give-and-
                  take of the editorial process and contain the thoughts, recommendations, and opinions of CRCL employees about legal and policy
                  matters concerning border searches of electronic devices. The records also reflect the exercise in judgment of CRCL personnel as to the
                  relevance and importance of facts, issues, and advice that should be included or excised from the draft in support of the
                  recommendations, proposals, and opinions contained therein. The CRCL employees who prepared the draft documents did not have
                  decision making authority to compel CBP, ICE, or the DHS Secretary to adopt the recommendations contained therein. The drafts did not
                  represent a final DHS policy or opinion on the search of electronic devices at the border. For the above reasons the drafts are pre-
                  decisional and deliberative.

                  DHS withheld the records to avoid the potential harm that could result if the material became public. DHS has an interest in encouraging
                  open and frank discussions between its offices and components; it cannot fulfill their missions absent the exchange of information, ideas,
                                                                                                                                                                Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 33 of 50




                  and candid opinions. Releasing the drafts would expose the internal deliberations of CRCL, impede the frank and candid exchange of
                  ideas and information within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have a chilling
                  effect on intra-agency deliberations.
   918-941        This document is an exact duplicate of 894-917

                                                                            20
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
      897         Civil Rights/Civil Liberties Impact Assessment Border Searches of Electronic Devices dated December 29, 2011. This document was
   899-900        released in part at https://www.dhs.gov/sites/default/files/publications/crcl-border-search-impact-assessment_06-03-13_1.pdf
   903-908
   911-913        5 U.S.C. 552 (b)(5)
                  DHS redacted legal analyses proffered by CRCL to the DHS Secretary relative to CBP’s border search authority, authority to search
                  electronic devices at the border, and First Amendment considerations. As stated at page four, CRCL’s recommendations and the
                  arguments in favor of those recommendations were intended to advise the Secretary “and do not purport to state the current position of
                  the Department.” For this reason, the redacted material is pre-decisional and deliberative. The release of this information would
                  discourage the expression of candid opinions and inhibit the free and frank exchange of information and ideas between agency
                  personnel resulting in a chilling effect on intra-agency communications. The deliberative-process privilege protects the internal
                  deliberations of the government by exempting recommendations, analyses, and discussions undertaken to aid agency decision making,
                  specifically here, an assessment of policies guiding the border search of electronic devices. The privilege also prevents the premature
                  disclosure of proposed policies, serves to avoid public confusion generated by rationales or decisions not ultimately adopted by an
                  agency, and maintains the integrity of agency decision-making processes by encouraging open and candid discussions.

                  5 U.S.C. 552 (b)(7)(E)
                  From this law enforcement record, DHS redacted information that, either standing alone or combined with other available information,
                  would disclose techniques, procedures, or guidelines for law enforcement investigations and risk circumvention of the law by revealing
                  non-public law enforcement techniques, capabilities or vulnerabilities, the circumstances in which such techniques, capabilities, or
                  vulnerabilities may be encountered, and/or the nature of the law enforcement interest in particular circumstances. Redacted
                  information includes: unique record numbers/codes, descriptions of the nature of the law enforcement interest in an individual,
                  descriptions of the particular inspection techniques utilized, identification of specialized law enforcement units and third-party agencies,
                  descriptions of the circumstances in which CBP may coordinate inspections with specialized law enforcement units and third-party
                  agencies, descriptions of pertinent information uncovered during the course of an inspection, criteria for utilizing particular inspection
                  methods, information regarding law enforcement alerts or lookouts, information regarding available law enforcement capabilities or
                  techniques, descriptions of the handling, maintenance and storage of law enforcement or national security information obtained from a
                  border inspection, and descriptions of the law enforcement records consulted or created as part of certain inspections.

                  DHS also redacted information that, when aggregated, could reveal inspection trends that would disclose techniques, procedures, or
                                                                                                                                                                 Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 34 of 50




                  guidelines for law enforcement investigations and risk circumvention of the law. For example, redacted information could reveal
                  circumstances or locations where certain inspection techniques or types of investigations are more common or where certain
                  vulnerabilities exist, allowing potential adversaries to deduce the nature of CBP’s law enforcement interest in certain inspections, employ
                  countermeasures to conceal harmful or illicit material, and/or target locations where they may face a decreased risk of detection (a

                                                                             21
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  practice known as “port shopping”). Redacted information includes: port locations/codes, reason for search, and descriptions of the
                  particular inspection techniques utilized.

                  Third, DHS redacted information that, either standing alone or when combined with other information, would disclose techniques or
                  procedures for law enforcement investigations and risk circumvention of the law by enabling access to and/or manipulation of law
                  enforcement databases and information. For example, disclosure of this information could enable unauthorized users to view sensitive,
                  non-public law enforcement information and to navigate computer systems and alter, add, or delete information. Redacted information
                  includes: unique record numbers, computer system codes/commands, network addresses and URLs.

                  Finally, DHS redacted subject-specific information that would disclose techniques, procedures, or guidelines for law enforcement
                  investigations and risk circumvention of the law by revealing investigatory details, by forming a basis for comparison for the handling of
                  different inspections, and/or by revealing the nature of the law enforcement interest in particular individual(s). Redacted information
                  includes: reason for search, the type of search, whether the individual was notified of the search, the reason why the individual was or
                  was not notified, information regarding the nature of the law enforcement interest in a particular inspection, status of the inspection or
                  investigation, information supplied by other government agencies, information regarding law enforcement alerts and lookouts, and
                  results of the search.
     1834         Email Communication Between CRCL Employees

                  5 U.S.C. 552 (b)(5)
                  This email contains discussions between CRCL employees on how best to proceed in the ongoing efforts to revise public-facing language
                  relative to DHS TRIP and part of the process of assessing, evaluating, and formulating agency policies and practices. The email reflects
                  the give-and-take of the editorial and decision process and contains the thoughts, recommendations, and opinions of CRCL employees
                  about legal and policy matters and proposed language to inform the public. The discussions also reflect the exercise in judgment of CRCL
                  personnel as to the relevance and importance of facts, issues, and advice that should be taken into consideration when evaluating the
                  recommendations, proposals, and opinions contained therein. The CRCL employees who prepared the draft documents did not have
                  final decision-making authority on the public-facing language relative to DHS TRIP and the communications do not represent a final DHS
                  position. For the above reasons the drafts are pre-decisional and deliberative.

                  DHS withheld the records to avoid the potential harm that could result if the material became public. DHS has an interest in encouraging
                                                                                                                                                               Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 35 of 50




                  open and frank discussions between its offices and components; it cannot fulfill their missions absent the exchange of information, ideas,
                  and candid opinions. Releasing the drafts would expose the internal deliberations of CRCL, impede the frank and candid exchange of
                  ideas and information within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have a chilling
                  effect on intra-agency deliberations. Moreover, the release of the communications could pose a substantial risk of confusing the public
                  by disclosing positions and language that was not adopted by the agency or incorporated into the DHS TRIP materials.
                                                                           22
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
     1873         Legal Memorandum from the DHS General Counsel to the DHS Secretary

                  5 U.S.C. 552 (b)(5)
                  This memorandum from the DHS General Counsel provides legal advice to the Secretary for his consideration. The memorandum was
                  antecedent to the making of any final agency decision and is therefore pre-decisional. The memorandum contains the advisory opinions,
                  conclusions, and recommendations of the General Counsel for the Secretary’s consideration and reflects the give-and-take of the
                  consultative process wherein the General Counsel discussed and weighed the merits of various positions. For these reasons the
                  memorandum is deliberative. Disclosure of the memorandum would discourage the open and frank exchange of ideas between agency
                  personnel resulting in a chilling effect on intra/inter-agency communications. In this instance, because the record contains legal advice,
                  its release could dissuade agency officials from seeking the views of agency counsel. For the above reasons, the memorandum was
                  withheld under the deliberative process privilege.

                  Because the memorandum reflects communications between the client and counsel securing legal advice or services, the document is
                  being withheld under the attorney-client privilege. The memorandum was created with information obtained through discussions
                  between agency counsel and agency clients to assist in provisioning information to the Secretary. The attorney-client privilege also
                  protects communications from attorneys to their clients that rest on confidential information obtained from the client. In the
                  governmental context, the client may be the agency and the attorney may be an agency lawyer. This privilege applies to facts that are
                  divulged to the attorney and encompasses the opinion given by the attorney based upon, and thus reflecting, those facts. Attorney-client
                  communications are shielded from disclosure to encourage a full and frank discussion between the client and the legal advisor. The
                  attorney-client privilege recognizes that sound legal advice or advocacy depends upon a lawyer being fully informed by his client. If these
                  communications, as covered by the attorney-client privilege, were disclosed, this could result in a chilling effect on interactions and
                  communications between agency employees and their legal counsel.

                  Furthermore, the attorney work-product privilege applies to the document. This privilege protects from disclosure attorney-work
                  product material, including notes, questions, litigation strategy and thoughts, by an agency attorney. The withheld information was
                  created by agency counsel in anticipation of and in preparation for ongoing and future litigation regarding the search of electronic
                  devices at the border and is therefore exempt from disclosure so as to protect the adversarial trial process by insulating the attorneys’
                  preparation from scrutiny.
  1904-1905       Email Communication Between the CRCL Officer and CBP Commissioner
                                                                                                                                                                Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 36 of 50




    1925
                  5 U.S.C. 552 (b)(5)
                  This email, part of an ongoing deliberative process between agency offices and components, is a communication between the CRCL
                  Officer and the CBP Commissioner regarding recommendations CRCL had proposed regarding the search of electronic devices at the
                  border and whether those recommendations would be accepted and adopt by CBP. The email communication reflects the thoughts,
                                                                            23
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  recommendations, and opinions of the Officer. The Officer did not have the decision-making authority to compel CBP to adopt the
                  recommendations and proposals contained therein and the communication does not represent a final DHS policy or opinion. For the
                  above reasons the email communication is pre-decisional and deliberative.

                  DHS withheld the email communication to avoid the potential harm that could result if the material became public. DHS has an interest
                  in encouraging open and frank discussions between its offices and components; it cannot fulfill their missions absent the exchange of
                  information, ideas, and candid opinions. Releasing the email would expose the internal deliberations between CRCL and CBP, impede the
                  frank and candid exchange of ideas and information within the agency, reveal the reasoning and recommendations of CRCL personnel,
                  and ultimately have a chilling effect on intra/inter-agency deliberations.
   595-596        Civil Rights and Civil Liberty Complaints Submitted by the Public to CRCL
    2156
  2158-2160       5 U.S.C. 552(b)(6) & (b)(7)(C)
  2164-2167       From these records, which were created, gathered, or used for law enforcement purposes, DHS redacted the personally identifiable
  2196-2210       information of government employees and private citizens referenced in the records. More specifically, DHS redacted the names, email
  2217-2220       and physical addresses, complaint numbers, phone and facsimile numbers, alien numbers, and dates of birth of DHS employees and
  2224-2228       private citizens. Disclosure of this personally identifiable information could reasonably be expected to constitute an unwarranted
  2233-2247       invasion of personal privacy. These individuals have a privacy interest in controlling information that concerns them and in not being
    2260          subjected to interference, harassment, embarrassment, or annoyance while conducting official duties or in their private lives. The
    2272          disclosure of this personally identifiable information serves no public benefit and would not assist the public in understanding how the
    2282          agency is carrying out its statutory responsibilities. Even if a public interest did exist, the privacy rights of the individuals outweighs that
    2286          public interest. For these reasons the information was withheld per 5 U.S.C. 552 (b)(7)(C).
    2290
  2292-2294       The withholdings described above are also justified under 5 U.S.C. 552 (b)(6). The personally identifiable information pertaining to low-
  2299-2300       level agency personnel and private citizens contained within personnel, medical, and similar files, would constitute a clearly unwarranted
  2303-2305       invasion of personal privacy. These individuals have a substantial privacy interest in controlling information that concerns them and in
    2313          not being subjected to interference, harassment, embarrassment, or annoyance while conducting official duties and in their private lives.
    2315          The information would in no way assist the public in understanding how the agency is carrying out its statutory responsibilities and
    2321          Plaintiff has not established the existence of any public interest. Because the privacy interest in the personally identifiable information
  2339-2345       outweighs any minimal public interest that could possibly exist the information may be withheld under 5 U.S.C. 552 (b)(6).
                                                                                                                                                                     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 37 of 50




  2359-2362
    2377
  2379-2380
    2385
  2387-2388
                                                                               24
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                              BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
  2403-2409
  2411-2412
  2414-2415
  2430-2431
  2433-2434
  2438-2439
  2441-2442
  2453-2454
  2456-2457
     2463
  2469-2473
  2488-2489
     2505
     2508
  2547-2548?
  2596-2598
     2600
  2659-2666
  2686-2690
  2692-2694
  2706-2710
  2719-2722
     2726
     2728
     2732
  2734-2735
  2738-2743
  2755-2756
     2761
                                                                                                                           Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 38 of 50




  2769-2770
  2783-2784
     2788
  2791-2792
  2794-2796
                                                                   25
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                              BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
  2798-2801
  2810-2817
  2820-2821
     2823
  2827-2828
     2830
  2836-2855
  2857-2858
     2860
     2866
  2868-2869
  2872-2873
  2875-2880
  2882-2903
  2907-2911
     2913
     2931
  2933-2934
  2937-2939
  2945-2948
  2950-2951
  2953-2954
  2956-2957
  2959-2962
  2964-2972
  2974-2976
     2978
  2980-2982
  2988-2994
                                                                                                                           Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 39 of 50




  2999-3000
     3002
  3006-3010
  3014-3022
  3037-3038
                                                                   26
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
  3043-3057
     3059
  3062-3063
  3065-3074
  3077-3088
  3091-3096
  3099-3109
  3111-3114
  3121-3159
  3162-3163
  3166-3168
  3171-3176
  3178-3180
     3182
  3184-3188
     3190
     3192
  3195-3197
  3199-3202
  3204-3205
  3212-3230
  3236-3249
  3251-3261
  3263-3267
  3269-3275
  3278-3289
  1926-1927       Communications between CRCL and Complainants Acknowledging Receipt of Complaints and Providing or Requesting Additional
  1930-1931       Information
  1968-1971
                                                                                                                                                         Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 40 of 50




  2182-2183       5 U.S.C. 552(b)(6) & (b)(7)(C)
  2193-2194       From these records, which were created, gathered, or used for law enforcement purposes, DHS redacted the personally identifiable
     2257         information of government employees and private citizens referenced in the records. More specifically, DHS redacted the names, email
     2265         and physical addresses, complaint numbers, phone and facsimile numbers, alien numbers, and dates of birth of DHS employees and
     2269         private citizens. Disclosure of this personally identifiable information could reasonably be expected to constitute an unwarranted
                                                                                27
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
     2274         invasion of personal privacy. These individuals have a privacy interest in controlling information that concerns them and in not being
     2306         subjected to interference, harassment, embarrassment, or annoyance while conducting official duties or in their private lives. The
     2309         disclosure of this personally identifiable information serves no public benefit and would not assist the public in understanding how the
     2374         agency is carrying out its statutory responsibilities. Even if a public interest did exist, the privacy rights of the individuals outweighs that
  2394-2395       public interest. For these reasons the information was withheld per 5 U.S.C. 552 (b)(7)(C).
     2400
     2448         The withholdings described above are also justified under 5 U.S.C. 552 (b)(6). The personally identifiable information pertaining to low-
     2466         level agency personnel and private citizens contained within personnel, medical, and similar files, would constitute a clearly unwarranted
     2482         invasion of personal privacy. These individuals have a substantial privacy interest in controlling information that concerns them and in
     2485         not being subjected to interference, harassment, embarrassment, or annoyance while conducting official duties and in their private lives.
  2501-2502       The information would in no way assist the public in understanding how the agency is carrying out its statutory responsibilities and
  2606-2607       Plaintiff has not established the existence of any public interest. Because the privacy interest in the personally identifiable information
     2673         outweighs any minimal public interest that could possibly exist the information may be withheld under 5 U.S.C. 552 (b)(6).
  2682-2683
     2701
  2711-2712
  2715-2716
     2723
  2744-2745
     2747
  2749-2750
  2762-2763
  2917-2918
  1932-1940       Notifications from CRCL to Complainants that Complaints Would Not be Investigated
  2757-2758
  2765-2766       5 U.S.C. 552(b)(6) & (b)(7)(C)
     2781         From these records, which were created, gathered, or used for law enforcement purposes, DHS redacted the personally identifiable
  2785-2786       information of government employees and private citizens referenced in the records. More specifically, DHS redacted the names, email
  2807-2808       and physical addresses, complaint numbers, phone and facsimile numbers, alien numbers, and dates of birth of DHS employees and
                                                                                                                                                                     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 41 of 50




     2864         private citizens. Disclosure of this personally identifiable information could reasonably be expected to constitute an unwarranted
  2904-2905       invasion of personal privacy. These individuals have a privacy interest in controlling information that concerns them and in not being
     2941         subjected to interference, harassment, embarrassment, or annoyance while conducting official duties or in their private lives. The
     2943         disclosure of this personally identifiable information serves no public benefit and would not assist the public in understanding how the
  2996-2997
                                                                               28
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
  3011-3012       agency is carrying out its statutory responsibilities. Even if a public interest did exist, the privacy rights of the individuals outweighs that
  3034-3035       public interest. For these reasons the information was withheld per 5 U.S.C. 552 (b)(7)(C).
     3040
     3210         The withholdings described above are also justified under 5 U.S.C. 552 (b)(6). The personally identifiable information pertaining to low-
  3231-3232       level agency personnel and private citizens contained within personnel, medical, and similar files, would constitute a clearly unwarranted
                  invasion of personal privacy. These individuals have a substantial privacy interest in controlling information that concerns them and in
                  not being subjected to interference, harassment, embarrassment, or annoyance while conducting official duties and in their private lives.
                  The information would in no way assist the public in understanding how the agency is carrying out its statutory responsibilities and
                  Plaintiff has not established the existence of any public interest. Because the privacy interest in the personally identifiable information
                  outweighs any minimal public interest that could possibly exist the information may be withheld under 5 U.S.C. 552 (b)(6).
    2263          Notifications from CRCL to Complainants that Complaints Were Referred to Components for Investigation
    2499
  2479-2480       5 U.S.C. 552(b)(6) & (b)(7)(C)
  2803-2806       From these records, which were created, gathered, or used for law enforcement purposes, DHS redacted the personally identifiable
                  information of government employees and private citizens referenced in the records. More specifically, DHS redacted the names, email
                  and physical addresses, complaint numbers, phone and facsimile numbers, alien numbers, and dates of birth of DHS employees and
                  private citizens. Disclosure of this personally identifiable information could reasonably be expected to constitute an unwarranted
                  invasion of personal privacy. These individuals have a privacy interest in controlling information that concerns them and in not being
                  subjected to interference, harassment, embarrassment, or annoyance while conducting official duties or in their private lives. The
                  disclosure of this personally identifiable information serves no public benefit and would not assist the public in understanding how the
                  agency is carrying out its statutory responsibilities. Even if a public interest did exist, the privacy rights of the individuals outweighs that
                  public interest. For these reasons the information was withheld per 5 U.S.C. 552 (b)(7)(C).

                  The withholdings described above are also justified under 5 U.S.C. 552 (b)(6). The personally identifiable information pertaining to low-
                  level agency personnel and private citizens contained within personnel, medical, and similar files, would constitute a clearly unwarranted
                  invasion of personal privacy. These individuals have a substantial privacy interest in controlling information that concerns them and in
                  not being subjected to interference, harassment, embarrassment, or annoyance while conducting official duties and in their private lives.
                  The information would in no way assist the public in understanding how the agency is carrying out its statutory responsibilities and
                  Plaintiff has not established the existence of any public interest. Because the privacy interest in the personally identifiable information
                                                                                                                                                                     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 42 of 50




                  outweighs any minimal public interest that could possibly exist the information may be withheld under 5 U.S.C. 552 (b)(6).

                  5 U.S.C. 552 (b)(5)
                  From the email communication on pages 2804-2805 DHS redacted discussions between CRCL employees on how best to respond to a
                  complaint received from the public. The email reflects the give-and-take of the editorial and decision process and contains the thoughts,
                                                                            29
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  recommendations, and opinions of CRCL employees on proposed response language. For this reason, the communications are pre-
                  decisional and deliberative.

                  DHS withheld the records to avoid the potential harm that could result if the material became public. DHS has an interest in encouraging
                  open and frank discussions between its offices and components; it cannot fulfill their missions absent the exchange of information, ideas,
                  and candid opinions. Releasing the communications would expose the internal deliberations of CRCL, impede the frank and candid
                  exchange of ideas and information within the agency, reveal the reasoning and recommendations of CRCL personnel, and ultimately have
                  a chilling effect on intra-agency deliberations. Moreover, the release of the communications could pose a substantial risk of confusing
                  the public by disclosing language that was not adopted by the agency or incorporated into written response to the complainant.
  2171-2173       CRCL Authored Forms Titled Complaint Closure Without Recommendations
  2188-2189
  2250-2253       5 U.S.C. 552(b)(6) & (b)(7)(C)
  2261-2262       From these records, which were created, gathered, or used for law enforcement purposes, DHS redacted the personally identifiable
  2277-2279       information of government employees and private citizens referenced in the records. More specifically, DHS redacted the names, email
  2288-2289       and physical addresses, complaint numbers, phone and facsimile numbers, alien numbers, and dates of birth of DHS employees and
  2331-2334       private citizens. Disclosure of this personally identifiable information could reasonably be expected to constitute an unwarranted
  2396-2398       invasion of personal privacy. These individuals have a privacy interest in controlling information that concerns them and in not being
  2422-2424       subjected to interference, harassment, embarrassment, or annoyance while conducting official duties or in their private lives. The
  2497-2498       disclosure of this personally identifiable information serves no public benefit and would not assist the public in understanding how the
  2563-2564       agency is carrying out its statutory responsibilities. Even if a public interest did exist, the privacy rights of the individuals outweighs that
  2654-2655       public interest. For these reasons the information was withheld per 5 U.S.C. 552 (b)(7)(C).
  2676-2679
                  The withholdings described above are also justified under 5 U.S.C. 552 (b)(6). The personally identifiable information pertaining to low-
                  level agency personnel and private citizens contained within personnel, medical, and similar files, would constitute a clearly unwarranted
                  invasion of personal privacy. These individuals have a substantial privacy interest in controlling information that concerns them and in
                  not being subjected to interference, harassment, embarrassment, or annoyance while conducting official duties and in their private lives.
                  The information would in no way assist the public in understanding how the agency is carrying out its statutory responsibilities and
                  Plaintiff has not established the existence of any public interest. Because the privacy interest in the personally identifiable information
                  outweighs any minimal public interest that could possibly exist the information may be withheld under 5 U.S.C. 552 (b)(6).
                                                                                                                                                                     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 43 of 50




  2168-2169       CRCL Authored Close Letters to Complainants
    2187
    2248          5 U.S.C. 552(b)(6) & (b)(7)(C)
  2310-2311       From these records, which were created, gathered, or used for law enforcement purposes, DHS redacted the personally identifiable
    2420          information of government employees and private citizens referenced in the records. More specifically, DHS redacted the names, email
                                                                          30
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
  2461-2462       and physical addresses, complaint numbers, phone and facsimile numbers, alien numbers, and dates of birth of DHS employees and
  2495-2496       private citizens. Disclosure of this personally identifiable information could reasonably be expected to constitute an unwarranted
  2699-2700       invasion of personal privacy. These individuals have a privacy interest in controlling information that concerns them and in not being
                  subjected to interference, harassment, embarrassment, or annoyance while conducting official duties or in their private lives. The
                  disclosure of this personally identifiable information serves no public benefit and would not assist the public in understanding how the
                  agency is carrying out its statutory responsibilities. Even if a public interest did exist, the privacy rights of the individuals outweighs that
                  public interest. For these reasons the information was withheld per 5 U.S.C. 552 (b)(7)(C).

                  The withholdings described above are also justified under 5 U.S.C. 552 (b)(6). The personally identifiable information pertaining to low-
                  level agency personnel and private citizens contained within personnel, medical, and similar files, would constitute a clearly unwarranted
                  invasion of personal privacy. These individuals have a substantial privacy interest in controlling information that concerns them and in
                  not being subjected to interference, harassment, embarrassment, or annoyance while conducting official duties and in their private lives.
                  The information would in no way assist the public in understanding how the agency is carrying out its statutory responsibilities and
                  Plaintiff has not established the existence of any public interest. Because the privacy interest in the personally identifiable information
                  outweighs any minimal public interest that could possibly exist the information may be withheld under 5 U.S.C. 552 (b)(6).
  2267-2268       Email Communications Between the DHS Office of the General Counsel and the CBP Office of Chief Counsel
  2475-2478
                  5 U.S.C. 552 (b)(5)
                  This record is an internal memorandum from the DHS Office of the General Counsel to the CBP Office of Chief Counsel regarding the
                  referral of a complaint to CBP for investigation. The memorandum was sent during the deliberative and consultative process of deciding
                  how the agency should proceed with investigatory efforts. The memorandum was antecedent to a final agency decision on how to
                  handle the referral. For this reason, the record is pre-decisional. The memorandum contains the advisory opinions, conclusions, and
                  recommendations of OGC attorneys on behalf of their client CRCL, for the consideration by CBP attorneys and their client, the CBP Office
                  of Internal Affairs, and reflects the give-and-take of the consultative process and the weighing of the merits of various positions. For
                  these reasons the materials are deliberative. Disclosure of the memorandum would discourage the open and frank exchange of ideas
                  between agency personnel resulting in a chilling effect on intra/inter-agency communications. In this instance, because the record
                  contains legal advice, its release could dissuade agency officials from seeking the views of agency counsel. For the above reasons, the
                  memorandum was withheld under the deliberative process privilege.
                  Because the memorandum reflects communications between the client and counsel securing legal advice or services, the document is
                                                                                                                                                                     Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 44 of 50




                  being withheld under the attorney-client privilege. The memorandum was created with information obtained through discussions
                  between agency counsel and agency clients. The attorney-client privilege also protects communications from attorneys to their clients
                  that rest on confidential information obtained from the client. In the governmental context, the client may be the agency and the
                  attorney may be an agency lawyer. This privilege applies to facts that are divulged to the attorney and encompasses the opinion given by
                  the attorney based upon, and thus reflecting, those facts. Attorney-client communications are shielded from disclosure to encourage a
                                                                               31
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  full and frank discussion between the client and the legal advisor. The attorney-client privilege recognizes that sound legal advice or
                  advocacy depends upon a lawyer being fully informed by his client. If these communications, as covered by the attorney-client privilege,
                  were disclosed, this could result in a chilling effect on interactions and communications between agency employees and their legal
                  counsel.

                  Furthermore, the attorney work-product privilege applies to the document. This privilege protects from disclosure attorney-work
                  product material, including notes, questions, litigation strategy and thoughts, by an agency attorney. The withheld information was
                  created by agency counsel in anticipation of and in preparation for ongoing and future litigation regarding the search of electronic
                  devices at the border and is therefore exempt from disclosure so as to protect the adversarial trial process by insulating the attorneys’
                  preparation from scrutiny.
  2211-2216       DHS TRIP Applications

                  5 U.S.C. 552(b)(6) & (b)(7)(C)
                  From these records, which were created, gathered, or used for law enforcement purposes, DHS redacted the personally identifiable
                  information of government employees and private citizens referenced in the records. More specifically, DHS redacted the names,
                  physical addresses, phone numbers, email addresses, passport numbers, birth certificate numbers, driver’s license numbers, redress
                  control numbers, and signatures of DHS employees and private citizens. Disclosure of this personally identifiable information could
                  reasonably be expected to constitute an unwarranted invasion of personal privacy. These individuals have a privacy interest in
                  controlling information that concerns them and in not being subjected to interference, harassment, embarrassment, or annoyance while
                  conducting official duties or in their private lives. The disclosure of this personally identifiable information serves no public benefit and
                  would not assist the public in understanding how the agency is carrying out its statutory responsibilities. Even if a public interest did
                  exist, the privacy rights of the individuals outweighs that public interest. For these reasons the information was withheld per 5 U.S.C. 552
                  (b)(7)(C).

                  The withholdings described above are also justified under 5 U.S.C. 552 (b)(6). The personally identifiable information pertaining to low-
                  level agency personnel and private citizens contained within personnel, medical, and similar files, would constitute a clearly unwarranted
                  invasion of personal privacy. These individuals have a substantial privacy interest in controlling information that concerns them and in
                  not being subjected to interference, harassment, embarrassment, or annoyance while conducting official duties and in their private lives.
                  The information would in no way assist the public in understanding how the agency is carrying out its statutory responsibilities and
                                                                                                                                                                  Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 45 of 50




                  Plaintiff has not established the existence of any public interest. Because the privacy interest in the personally identifiable information
                  outweighs any minimal public interest that could possibly exist the information may be withheld under 5 U.S.C. 552 (b)(6).
  2190-2192       CRCL Requests to Components for Information and Documents
  2254-2256
  2280-2281       5 U.S.C. 552(b)(6) & (b)(7)(C)
                                                                             32
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  From these records, which were created, gathered, or used for law enforcement purposes, DHS redacted the personally identifiable
                  information of government employees and private citizens referenced in the records. More specifically, DHS redacted the names,
                  signatures, email and physical addresses, phone and facsimile numbers, alien numbers, and dates of birth of DHS employees and private
                  citizens. Disclosure of this personally identifiable information could reasonably be expected to constitute an unwarranted invasion of
                  personal privacy. These individuals have a privacy interest in controlling information that concerns them and in not being subjected to
                  interference, harassment, embarrassment, or annoyance while conducting official duties or in their private lives. The disclosure of this
                  personally identifiable information serves no public benefit and would not assist the public in understanding how the agency is carrying
                  out its statutory responsibilities. Even if a public interest did exist, the privacy rights of the individuals outweighs that public interest. For
                  these reasons the information was withheld per 5 U.S.C. 552 (b)(7)(C).

                  The withholdings described above are also justified under 5 U.S.C. 552 (b)(6). The personally identifiable information pertaining to low-
                  level agency personnel and private citizens contained within personnel, medical, and similar files, would constitute a clearly unwarranted
                  invasion of personal privacy. These individuals have a substantial privacy interest in controlling information that concerns them and in
                  not being subjected to interference, harassment, embarrassment, or annoyance while conducting official duties and in their private lives.
                  The information would in no way assist the public in understanding how the agency is carrying out its statutory responsibilities and
                  Plaintiff has not established the existence of any public interest. Because the privacy interest in the personally identifiable information
                  outweighs any minimal public interest that could possibly exist the information may be withheld under 5 U.S.C. 552 (b)(6).
  2177-2179       DOJ Notices of Referral of Complaint for Appropriate Action Sent to CRCL

                  5 U.S.C. 552(b)(6) & (b)(7)(C)
                  From these records, which were created, gathered, or used for law enforcement purposes, DHS redacted the personally identifiable
                  information of government employees and private citizens referenced in the records. More specifically, DHS redacted the names,
                  signatures, email and physical addresses, phone and facsimile numbers, alien numbers, and dates of birth of DHS employees and private
                  citizens. Disclosure of this personally identifiable information could reasonably be expected to constitute an unwarranted invasion of
                  personal privacy. These individuals have a privacy interest in controlling information that concerns them and in not being subjected to
                  interference, harassment, embarrassment, or annoyance while conducting official duties or in their private lives. The disclosure of this
                  personally identifiable information serves no public benefit and would not assist the public in understanding how the agency is carrying
                  out its statutory responsibilities. Even if a public interest did exist, the privacy rights of the individuals outweighs that public interest. For
                  these reasons the information was withheld per 5 U.S.C. 552 (b)(7)(C).
                                                                                                                                                                       Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 46 of 50




                  The withholdings described above are also justified under 5 U.S.C. 552 (b)(6). The personally identifiable information pertaining to low-
                  level agency personnel and private citizens contained within personnel, medical, and similar files, would constitute a clearly unwarranted
                  invasion of personal privacy. These individuals have a substantial privacy interest in controlling information that concerns them and in
                  not being subjected to interference, harassment, embarrassment, or annoyance while conducting official duties and in their private lives.
                                                                            33
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  The information would in no way assist the public in understanding how the agency is carrying out its statutory responsibilities and
                  Plaintiff has not established the existence of any public interest. Because the privacy interest in the personally identifiable information
                  outweighs any minimal public interest that could possibly exist the information may be withheld under 5 U.S.C. 552 (b)(6).
    1928          Email Communications between OIG and CRCL
  1941-1942
  2174-2175       5 U.S.C. 552(b)(6) & (b)(7)(C)
  2185-2186       From these records, which were created, gathered, or used for law enforcement purposes, DHS redacted the personally identifiable
    2230          information of government employees and private citizens referenced in the records. More specifically, DHS redacted the names,
    2275          signatures, email and physical addresses, phone and facsimile numbers, alien numbers, and dates of birth of DHS employees and private
  2324-2325       citizens. Disclosure of this personally identifiable information could reasonably be expected to constitute an unwarranted invasion of
    2330          personal privacy. These individuals have a privacy interest in controlling information that concerns them and in not being subjected to
  2347-2349       interference, harassment, embarrassment, or annoyance while conducting official duties or in their private lives. The disclosure of this
  2351-2352       personally identifiable information serves no public benefit and would not assist the public in understanding how the agency is carrying
  2368-2371       out its statutory responsibilities. Even if a public interest did exist, the privacy rights of the individuals outweighs that public interest. For
    2373          these reasons the information was withheld per 5 U.S.C. 552 (b)(7)(C).
  2392-2393
  2418-2419       The withholdings described above are also justified under 5 U.S.C. 552 (b)(6). The personally identifiable information pertaining to low-
    2465          level agency personnel and private citizens contained within personnel, medical, and similar files, would constitute a clearly unwarranted
  2509-2511       invasion of personal privacy. These individuals have a substantial privacy interest in controlling information that concerns them and in
  2558-2561       not being subjected to interference, harassment, embarrassment, or annoyance while conducting official duties and in their private lives.
  2610-2613       The information would in no way assist the public in understanding how the agency is carrying out its statutory responsibilities and
    2648          Plaintiff has not established the existence of any public interest. Because the privacy interest in the personally identifiable information
    2650          outweighs any minimal public interest that could possibly exist the information may be withheld under 5 U.S.C. 552 (b)(6).
    2652
  2667-2669
  2695-2697
  2759-2760
  2772-2775
  1943-1967       Email Communications Between CRCL and CBP/ICE Requesting or Providing Information
                                                                                                                                                                       Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 47 of 50




  2267-2268
    2322          5 U.S.C. 552(b)(6) & (b)(7)(C)
    2328          From these records, which were created, gathered, or used for law enforcement purposes, DHS redacted the personally identifiable
  2336-2337       information of government employees and private citizens referenced in the records. More specifically, DHS redacted the names,
  2357-2358       signatures, email and physical addresses, phone and facsimile numbers, alien numbers, and dates of birth of DHS employees and private
                                                                           34
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
  2426-2427       citizens. Disclosure of this personally identifiable information could reasonably be expected to constitute an unwarranted invasion of
  2446-2447       personal privacy. These individuals have a privacy interest in controlling information that concerns them and in not being subjected to
  2475-2478       interference, harassment, embarrassment, or annoyance while conducting official duties or in their private lives. The disclosure of this
     2481         personally identifiable information serves no public benefit and would not assist the public in understanding how the agency is carrying
     2492         out its statutory responsibilities. Even if a public interest did exist, the privacy rights of the individuals outweighs that public interest. For
  2492-2494       these reasons the information was withheld per 5 U.S.C. 552 (b)(7)(C).
  2506-2507
  2513-2514       The withholdings described above are also justified under 5 U.S.C. 552 (b)(6). The personally identifiable information pertaining to low-
  2566-2568       level agency personnel and private citizens contained within personnel, medical, and similar files, would constitute a clearly unwarranted
  2570-2575       invasion of personal privacy. These individuals have a substantial privacy interest in controlling information that concerns them and in
  2671-2672       not being subjected to interference, harassment, embarrassment, or annoyance while conducting official duties and in their private lives.
  2680-2681       The information would in no way assist the public in understanding how the agency is carrying out its statutory responsibilities and
  2704-2705       Plaintiff has not established the existence of any public interest. Because the privacy interest in the personally identifiable information
     2737         outweighs any minimal public interest that could possibly exist the information may be withheld under 5 U.S.C. 552 (b)(6).
     2771
  2776-2777
     2779
  2870-2871
     2874
     2881
     2955
     2979
     2983
     2987
     2995
     3193
     3058
     3061
     3064
                                                                                                                                                                       Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 48 of 50




     3075
     3089
     3097
     3105
     3110
                                                                               35
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                 BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
     3115
     3117
     3119
     3160
     3161
     3277
  2428-2429       CRCL Authored Emails Requesting Translation Services
  2451-2452
  2818-2819       5 U.S.C. 552(b)(6) & (b)(7)(C)
                  DHS redacted the names, telephone numbers, and email addresses of DHS employees and private citizens. Disclosure of this
                  information, which pertains to low-level agency personnel and members of the public, and which is contained within personnel, medical,
                  and similar files, would constitute a clearly unwarranted invasion of personal privacy. These individuals have a substantial privacy
                  interest in controlling information that concerns them and in not being subjected to interference, harassment, embarrassment, or
                  annoyance in their private lives or while conducting official duties. The disclosure of this personally identifiable information serves no
                  public benefit and would in no way assist the public in understanding how the agency is carrying out its statutory responsibilities.
                  Moreover, plaintiff has not established that disclosure of the personally identifiable information would serve a public interest.
                  Consequently, the privacy interest in the personally identifiable information outweighs any minimal public interest that could possibly
                  exist in disclosure. For these reasons the information was withheld per 5 U.S.C. 552 (b)(6).
     159          Records Documenting Inspections and Law Enforcement Activities
     2261
     2277         5 U.S.C. 552 (b)(7)(E)
     2333         From these law enforcement records, DHS redacted information that, either standing alone or combined with other available
     2397         information, would disclose techniques, procedures, or guidelines for law enforcement investigations and risk circumvention of the law
     2398         by revealing non-public law enforcement techniques, capabilities or vulnerabilities, the circumstances in which such techniques,
     2564         capabilities, or vulnerabilities may be encountered, and/or the nature of the law enforcement interest in particular circumstances.
     2784         Redacted information includes: unique record numbers/codes, descriptions of the nature of the law enforcement interest in an
     2817         individual, descriptions of the particular inspection techniques utilized, identification of specialized law enforcement units and third-party
     2866         agencies, descriptions of the circumstances in which CBP may coordinate inspections with specialized law enforcement units and third-
                  party agencies, descriptions of pertinent information uncovered during the course of an inspection, criteria for utilizing particular
                                                                                                                                                                   Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 49 of 50




                  inspection methods, information regarding law enforcement alerts or lookouts, information regarding available law enforcement
                  capabilities or techniques, descriptions of the handling, maintenance and storage of law enforcement or national security information
                  obtained from a border inspection, and descriptions of the law enforcement records consulted or created as part of certain inspections.


                                                                             36
                  KNIGHT FIRST AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY v. U.S DEPARTMENT OF HOMELAND SECURITY, et al.
                                                         CIVIL ACTION NO. 17-548

BATES NUMBERS
                                BRIEF DESCRIPTION OF RECORD, REDACTED INFORMATION, STATUTORY EXEMPTION, AND JUSTIFICATION
(DHS-001-585-)*
                  DHS also redacted information that, when aggregated, could reveal inspection trends that would disclose techniques, procedures, or
                  guidelines for law enforcement investigations and risk circumvention of the law. For example, redacted information could reveal
                  circumstances or locations where certain inspection techniques or types of investigations are more common or where certain
                  vulnerabilities exist, allowing potential adversaries to deduce the nature of CBP’s law enforcement interest in certain inspections, employ
                  countermeasures to conceal harmful or illicit material, and/or target locations where they may face a decreased risk of detection (a
                  practice known as “port shopping”). Redacted information includes: port locations/codes, reason for search, and descriptions of the
                  particular inspection techniques utilized.

                  Third, DHS redacted information that, either standing alone or when combined with other information, would disclose techniques or
                  procedures for law enforcement investigations and risk circumvention of the law by enabling access to and/or manipulation of law
                  enforcement databases and information. For example, disclosure of this information could enable unauthorized users to view sensitive,
                  non-public law enforcement information and to navigate computer systems and alter, add, or delete information. Redacted information
                  includes: unique record numbers, computer system codes/commands, network addresses and URLs.

                  Finally, DHS redacted subject-specific information that would disclose techniques, procedures, or guidelines for law enforcement
                  investigations and risk circumvention of the law by revealing investigatory details, by forming a basis for comparison for the handling of
                  different inspections, and/or by revealing the nature of the law enforcement interest in particular individual(s). Redacted information
                  includes: reason for search, the type of search, whether the individual was notified of the search, the reason why the individual was or
                  was not notified, information regarding the nature of the law enforcement interest in a particular inspection, status of the inspection or
                  investigation, information supplied by other government agencies, information regarding law enforcement alerts and lookouts, and
                  results of the search.
                                                                                                                                                                Case 1:17-cv-00548-TSC Document 46-3 Filed 01/31/20 Page 50 of 50




                                                                            37
